-department of the treasury internal_revenue_service washington d c exempt and saas ut bates it phat on wey hater ' ‘contact person identification_number telephone number this is in response fo x's request for a ruling that the prepaid tuition plan the program jestablished by x is a-qualified tuition program meeting the requirements of sec_529 of the internal_revenue_code code as amended by the economic_growth_and_tax_relief_reconciliation_act_of_2001 pub l the act x was organized on date s a delaware limited_liability_company for the purpose ' dig ' lof-establishing and mainiaining a prepaid tuition program in accordance with sec_529 of the code the operation of the program and the rights responsibilities and duties of x as the _ administrator ofthe program administrator the educational institutions participating in the program participating institutions the purchasers of tuition certificates under the program _ owners and the designated beneficiaries of those certificates will be as set forth in the oot _ ’ dear sir or madam following agreements referred to herein as the program documents of the program and a beneficiaries tet ’ fo gs _ ‘the consortium ‘agreement referred to herein as the consortium agreement of x which will act as-administrator of the program the prepaid tuition plan agreement referred to herein as the program agreement between x as administrator and the participating institutions which establishes the program - the trust agreement under which the administrator x will appoint y as trustee of a frust fund tohold the assets of the program for the exclusive benefit of designated ppt ' - as the enrollment agreement between x and each owner of a tuition certificate ae providing annual tuition-benefits under the program os se x s organized under the consortium agreement which describes the governance _' structure of x and generally provides the rights duties arid obligations of the institutions that ‘ become members of x also referred to’as ‘participating institutions where the context’ tfequires x presently has one member ii ‘a private university x has received indications of __ interest from a‘large number of tax-exempt private colleges and universities within the united_states which have supported its efforts ’ upon the intemal revenue service's ruling or determination that the program meets the requirements of sec_529 of the code x ' anticipates that additional colleges and universities will become members of x and participate in’ the program ee - do ae rn da theiconsortium agreement provides that all members of x must participate in the of x are eligible to participate inthe program underthe _ - program and only members iconsortium agreement an institution is eligible to become a member of x only if at all times the cb -- finstitution is a non-profit organization which ‘ i qualifies as an eligible_educational_institution ot within the meaning of sec_529 of the code ii is an operating educational_organization dik - described in sec_481 of the higher education act of usc iii -has a faculty ae and student body iv is described within sec_170 of the code that is also a tax an lexempt public charity within sec_504 c and a of the code or any successor provision and v has received a determination of exempt status letter fromthe internal_revenue_service in addition each ‘member must have at least a in total assets andbe'an accredited investor ‘as that'term is defined in regulation d rule of the'securities actof dollar_figure rs oo bb -- serr each member institution receives one-membership unit in x upon making a capital member institutions elect the board_of directors of x the board_of x consists of three glasses of directors each class consisting of up to seven members board members are - elected for three year staggered terms ’ the-current board_of directors is made up almost entirely of various officers and employees and universities the program documents provide that once the program becomes operational at least percent of the cb embers of the board must'be employees of ‘member institutions officers of x have alsobeen - selected by the board yo of private colleges poo _o ‘7 managed by or under _ under the consortium agreement the operation activities and affairs of x shait be _ the direction of the board_of directors _the board has the right power a ‘and authority to establish maintain operate and administer the program in compliance with sec_528 of the code the board may invest money make distributions solicit and accept gfants loans and other aid' from any person or federal state_or_local_government charge impose and collect administrative fees procure insurance sue and be sued have perpetual ots a oh of ra i ao ' dor ' oul re buins woo pe ‘esuécession execute and deliver contracts and exercise any and all other acts and ‘powers that permit the board to performiits duties a co he a a _ j ‘the program documents provide for the establishment of a_trust the program trust oa -hold -for the exclusive benefit of designated beneficiaries the funds received by the program i the program documents provide that the arriounts paid for tuition certificates and investment - -vtrustee' of the program trust will be y which is a federally chartered savings bank and is an _ _' eamings thereon as well as any other funds or credits allocable to the program trust shall be promptlyideposited or crédited by the administrator to the program trust xrepresents that the hinvestmént adviser registered with the securities_and_exchange_commission x represents that ly is specifically authorized to exercise and a substantial part of its-business consists of a hexercising fiduciary powers similar to those exercised by national banks under authority of the comptroller of the currency x represents that y has fdic insurance and is subjectto supervision and examination by the office of thrift supervision - e dhe trust agreement provides that the ‘trustee shail not commingle assets of the program - - etrust with other_property except in a common_trust_fund or common_investment_fund within wt ithe meaning of sec_408 of the code the trust agreement provides that the program’ trust shall be administered construed ahd enforced according to the laws of a particular state -the trust agreement provides that x as administrator has the authority to direct the trustee with respect to investment guidelines forthe assets of the program trust and the disbursement lof funds consistent with the program documents and the requirements of sec_529 of the gode the administrator also has the ‘authority to appoint an investment manager of the program trust ’ - ne co db so - the’ trust agreement provides that the program trust is established for the exclusive ___ benefit of the designated beneficiaries of the program without regard to whether beneficiary actually enrolls at-a- participating institution the trust agreement provides that at - ino time prior to the satisfaction of all liabilities with-respect tothe beneficiaries underthe _' sh ‘ provides that the trustee the administrator and each investment manager-of the program trust program shall any part of the program trust be used for any purposes other-than for the - 1exclusive benefit of such beneficiaries including the paymient of reasonable costs for the mainteriance and administration of the program for such beneficiaries the trust agreement shall discharge their respective duties with respect to the program trust with the care skill prudence and diligence under the circumstances then prevailing that a prudent man actingina jlike capacity and familiar with such matters would use in the conduct of'an enterprise ofa like character and with like aims the designated - al i _ the consortium agreement provides that it is the responsibility of the board_of directors of a to adopt investment objectives and policies to hire and evaluate investment managers and to testablish and monitor policy implementation and investment performance an investment board in supervising each investment manager charged with managing funds of xandany _ foommittee a majority of the members of which must be board members acts on behalfof the funds held in trust for designated beneficiaries under thé program the pregram agreement iand the enrollment agreement provide that no owner or designated_beneficiary will have authority to direct the investment of any certificate purchase_price or earnings thereon - maby ‘ff woh oi parttpal of tuition cerlif cates for pital ‘or full refund from the poon the trust agreement _ on in ' provides thatthe trustee shall not make loans from the program trust to the administrator or ‘to oo of any participating institution po co hmanager and other service providers will receive reasonable fees for their services x ‘ represents that the program will operate with general administration and marketing expenses do tbeing paid from the administrative fees paid to the administrator or to third party contractots at - ' it lthe ditéction of the administrator ‘x represents that no funds will be taken from the program trust-for purposes of any program development and promotion expenses involved in expansion of the program as distinguished from general administration and marketing expenses of _ s rogram operation covered by the fees’ ‘charged for program administration co under the program documents each prospective purchaser will enter into a contract with ‘the administrator for the purchase of a tuition certificate ’ each purchaser must designate an hindividual as the designated_beneficiary of the annual tuition benefits represented by the tuition certificate the enrollment agreement provides that the designated beneficiarymaybe’ changed fo an eligible substitute beneficiary defined as any person who is a member‘of the family of the designated benefi iciary as defined in sec_529 of the code the program ‘tagreement andithe enrollment ‘agreemenit provide that no interest in a tuition certificate and - annual tuition benefi ts evidenced thereby may be pledged or used as security for a loan or any’ fother obligation all tuition’ certifi cates will be ‘sold through x x no certificates will be issued of sold directly by any participating institution o4 prior to any purchase the administrator will provide each prospective purchaser with eta e lwritten information describing the material terms of operation of the program the enrollment il agreemenit provides that one tuition certificate will represent all payments made for a single - - i designated_beneficiary by a single owner during each program year ’ the program agreement - ' - fand the enrollment agreement provide that payments for certificates must be made ‘in cash me ’ ‘lincluding a rollover from another code séction plan automatic or other withdrawal froma et bank account personal check authorized payroll deduction plan or other certified funds oof oy approved by the administrator the enrolinient agreement provides that if at the end of the first two-year period under a new contract the total payments-under the contract are less than dollar_figure he 'the contract will be cancelled and the payments will-be refunded fo the purchaser without ‘interest j ts vi ‘program shall be maintained for each designated_beneficiary in addition the enrollment the program agreement provides that a separate_account for benefits provided under the l ‘agreement provides that the owner will'receive from the administrator a’ quaiteriy statement _ showing the issue_date and any activity on a tuition certificate such activity may include the tamount of ‘payments refunds and remaining annual tuition benefits upon request by the i owner a copy of ‘the quarterly s statement will be sent to the designated benefi iclary fand required fees for one full-time_student for one academic year at a participating institution each participating institution must notify the ‘administrator by a certain date of the price at which lit will sell during the coming year -an‘annual-tuition benefit under the program this amount will be-determined by applying a perceritage’ discount determined by the institution to the uinder the program agréement one ‘annual tuition benefit will cover the cost of tuition - - i institution’s then current‘annual tuition ‘charges and required fees ig ' ituition berefits at each participating institution at the time a tuition certificate is purchased so ' coveriants’ that it will not discriminate in its-admissions process in favor of or against applicants oe ‘dependirig upon the amount_paid for‘a tuition certificate and the participating institution ‘lat which the certificate is utilized a certificate may provide benefits varying between a fraction oo of one-annual benefit at certain participating institutions and-up to several annual tuition benefits ae at other-institutions ‘thus the purchasing power ofthe certificate will vary from institution to ‘institution each prospective purchaser will have access toa schedule of the cost of annual that the purchaser will be able to determine the amount of annual tuition benefits available at _ each participating institution based upen'the amount_paid for a tuition certificate andthe ‘expected date of imatriculation of the student an annual-tuition benefit may be utilized for a _ ‘student in whole'or in part in any given year of attendance at’a participating institution at the idiscretion of the owner ‘under'the program agreement each participating ‘ lon the basis of their statis as designated beneficiaries under the program de itis the intention of x to commence operations allowing only tuition and required'fees to tbe purchased on a prepaid basis under the program the program agreement provides that ‘tuition certificates shall not be issued with respect to any designated_beneficiary for annual tuition benefits in excess of those necessary to pay for five years of undergraduate enrollment covering all applicable tuition and required fees of a student with the same expected date of ‘enrollment as the designated_beneficiary at the participating institution with the highest current undergraduate tuition ‘x represents that x will maintain records to insure that the total annual tuition benefits purchased on behalf of éachidesignated beneficiary are not in excess of the ' tamount required to pay forthe tuition and required fees for five years for ani undergraduate student with the same expected date of enrollment at the participating institution with the on highest current undergraduate tuition under the program agreement x shail maintain a conte institution - i vs separate_account of owner-and designated_beneficiary for annual tuition benefits under each tuition certificate for each combination under the programm documents each participating institution assumes a continuing obligation to honor outstanding tuition certificates issued prior-to and during the years of its participation in the program and as a member of x this obkigation is not conditional upon feceipt of funds in any specific amount from ‘the program trust by the participating institution ___ the obligation to honor outstanding tuition certificates is enforceable by x and the owner and esignated beneficiary of a tuition certificate regardless of whether the amount of funds paid to the participating ‘institution ‘under the program is less or more than the current cost of tuition and required fees provided to the beneficiary x represents that a claim for tuition credit may be of made against the administrator or its successor or directly against a participating institution by the owner or the designated_beneficiary as intended third party beneficiaries of the program agreement and of the enrollment agreement the obligations of participating institutions on - oof t i spd sfoog a ‘ i i i i is mot pos oo pee soot i outstanding tuition certificates also survive any dissolution or liquidation of x a participating institution may withdraw from the program if notice is given at least days prior to the commencement ofa program-year a participating institution has no obligation for tuition certificates issued by x after its withdrawalfrom the program thus a participating institution’s obligation applies to all tuition certificates issued prior to and during a participating institution's _ hnstitution withdraws as a member ofx period of membership in x and continues for those certificates even after the participating pt ap under the program documents each participating institution is obligated to grant credit against tuition costs and required fees to any enrolled student who is a designated_beneficiary of a tuition certificate issued in a year when the participating institution was a member-of x or any prior year and tendered in whole or'in part in a qualifying period the qualifying period is the period begirining months after the ‘tuition certificate was issued and ending on the anniversary date-the tuition certificate was issued annex a to the enrollment agreement ' ' provides the following example hd ee so ' owner a ‘purchases a tuition’ certificate in the face_amount of dollar_figure collegexisa participating member in the program at the time of purchase of a's tuition certificate current tuition and réquired fees at college x are dollar_figure accordingly the tuition certificate could be used to provide a credit for percent dollar_figure dollar_figure of the costof an annual tuition benefit annual tuition and required fees at college x the tuition certificate is held by a for years the designated_beneficiary b under the tuition - certificate then is admitted and enralls in college x at the time of enrollment current tuition and required fees at college x for one academic year are dollar_figure ifthe entire tuition certificate is applied in payment of tuition and required fees atthe time of er enrollment at college x b will receive a tuition credit for percent of the cost of tuition and requiréd fees for one academic year at college x and will be required to make-a cash ff pei for the balance of percent of such cost in the amount of dollar_figure percentx - dollar_figure bs po the enroliment agreement provides’ that at any time after the first anniversary of the date -' ' _ a of issue of a tuition certificate an owner for any reason nay request partial withdrawal'or eae ct mplete termination of-a tuition certificate by delivering to the administrator a properly completed request form further on the death of a designated_beneficiary an owner may request a complete refund of a tuition certificate irrespective of the one-year waiting_period if the administrator receives from any owner a request for a tuition’ certificate refund the ot administrator shall direct'the trustee to pay the owner the refund value of such tuition oi certificate f _ the enrollment agreement provides that the refund value for a tuition certificate is the amount determined'by starting with the purchase_price of the tuition certificate and annually - _ compounding ifs value for all program years the tuition certificate was outstanding using the actual investment return percentage for all program years the tuition certificate wa sec_4 outstanding provided that in no event shail such refund amount be i ee - ' ph pe iy i vi ao ae li oy tte wt ut - cp i greater than an amouint deterinined by annually compounding the certificate purchase_price for all program years assumed annual positive two percent investment return percentage or the tuition certificate was outstanding by an i _ less than an amount determined by-annually compounding the certificate purchase_price for all program years the tuition certificate was outstanding by an assumed negative two percent investment return percentage ‘ eo -x represents that a claim_for_refund value may be made by the owner of a tuition j certificate against the administrator or its successor or the program trust the program agreement and the-enrollment agreement provide that the administrator y ' shall report the payment and distribution of all benefits under the program for federal income - - sand state_income_tax purposes in accordance with the reporting rules applicable to prepaid - tuition plans under sec_529 of the code he ds che - i i ‘participating institutions have no obligation to provide cash refunds of tuition certificates except in situations where a participating institution has received payment from x - for an enrolled student who subsequently _j hfurther obligation with respect to the surrendered certificate and the participating institution is legally obligated to provide such student with a cash refund in the amount it would pay to any - pother withdrawing student under the participating institution’s refund policy in-effect atthe time a ‘of such withdrawal hea eo ct the program doctiments provide that gach owner and each desigriated beneficiary is an - ‘intended third party beneficiary of the program agreement between x and each participating withdraws from courses in such case xhasno ee a mo _ that as a third party beneficiary the owner or the ‘unstitution the program agreement provides designated_beneficiary shallihave no ability to bring a suit for monetary or otherdamages ui against a participating institution but shail be’ entitled to equitable relief in the form of specific _ performance compelling the participating institution to provide appropriate tuition creditin re withdraws from classes as described above ‘x represents that the program agreement grants - ' owners and designated beneficiaries the' contractual right to directly enforce the obligations of a non-performing participating institution to grant appropriate tuition credit to an enrolled'student lin consideration of the tender of a valid tuition certificate lconsideration of the tender of the tuition certificate ‘or to provide’ a cash refund if the student bye the enrollment agreement provides that if the administrator determines that an owner of ’ la tuition certificate made a'material misrepresentation in the application or that an owner has ' facted fraudulently with respect to the program the administrator may terminate the tuition certificate and pay the owner less than the full refund value provided that charges against the refund value are reasonable in amount and ia written notice itemizing such charges is provided to-the owner vo de so upon granting tuition credit under a tuition certificate toa designated_beneficiary the a participating institution will present the tuition certificate or a portion thereof to the administrator for redemption under the program documents the participating institution will meena af receive a paymient equal to the purchase_price paid for the tuition certificate or portion r thereof increased or decreased by the net investment return of the ‘program trust as adjusted - for allocations to the ‘stabilization fund as dollar_figures discussed below ’ i i i 'program trust x may establish ceilings or floors on the net investment return payable to xx will certify for each program ‘year the amount of net investment return realized’ on the participating institutions for redéémed tuition certificates in order to provide a more stabilized ereturn on‘tuition certificates over the life’ of the program where investment returns payable to a - participating institution exceed a ceiling the excess funds may be‘allocated to a stabilization _ fund and where such ‘investment returns are less than an established floor the stabilization oe fund-may be uséd to cover a shortfall provided there is a sufficient positive balance in the tfund any remaining shortfall for any other year the net investment retum foreach year net of a ' stabilization fund in the year of the shortfall there shail be no carryover of an obligation to reasonable program expenses and as adjusied to reflect any floor or ceiling established for that period will be used in determining the ‘amount of payments to participating institutions which provide educational_services to designated beneficiaries under tuition certifi cates ' the amount of the net investrnent return will not affect the annual tuition benefi ts available - to designated beneficiaries attending a participating institution as a student no participating institution and no owner or designated’ beneficiary has any direct right claim or interest in the jimenies held in the program trust except ifor- amounts which have been authorized for payment __ nibs cola under the program documents - os under the terms of the enroliment greement the ‘administrator may determine that the program cannot continue to operate upon a sound financial basis and the administrator may 'tenminate the program in such event the administrator will develop a plan setting forth the - idate on which the program will terminate and providing for fulfillment of or payment on program - - obligations under outstanding tuition certifi cates taking into-account resources then available ‘ander the program trust for program obligations under any termination plan participating og ‘ institutions will continue to‘be obligated o accept and honor’ tuition certificates in payment for educational_services for a minimuny of years from the date_of_issuance of the applicable a ‘tuition certifi cate or one year from the administrative termination_date described in the preceding sentence whichever is later ifthe administrator determines to terminate the _ program the administrator will serid appropriate notice to each owner of a tuition certificate wt the termination plan may’ ‘provide that each tuition certifi cate issued more than years prior oy ito the date of program termination will be redeemed at its refund value unless the tuition oe certifi cate is currently in use for this’ purpose a tuition certificate is currently in use’ if the ue designated_beneficiary named on the tuition certificate on the date of termination is enrolled at ce ia participating institution on the date of program termination’ or becomes enrolled within one year following the date of program termination and the tuition certificate i is utilized within five program years following the date of program termination do oy the consortium’ agreement provides that x may not be dissolved if there are any ‘remaining obligations on then-outstanding tuition certificates under the program leaving the program without a successor administrator specificatly the consortium agreement provides that fx is dissolved liquidated or otherwise terminated member institutions shall organize a - eo0sii084 successor consortiumientity to serve as the administrator of the program allthe assets and liabilities of x will be transferred to arid assumed by such successor entity and it will continue’ il the busiriess of x under the same name further all membership units of member institutions will be converted into membership units in such successor entity having substantially identical _ _ st co co of terms oo me pe x represents that the enforcement of thie foregoing rights against these parties -under outstanding tuition certificates will survive any termination of x'and any successor of x ' because i the ‘rights against the program-trust derive from the fact that the owner and the - designated_beneficiary are direct beneficiaries of the program trust and can enforce their rights ade as beneficiaries to obtain a refund and ii the owner and the designated_beneficiary are no intended third party beneficiaries of the program agreement between each participating institution and x x represents that under the state law chosen as controlling an intended third party-beneficiary of a contract between ‘two other parties may directly enforce the contractfor tthe beneficiary’s own benefit this will allow direct enforcement of the tuition certificate by the ‘ fownerand the designated_beneficiary against a participating institution even in the event that - ’ x and any successor of x no longer exists x represents that this right of enforcement of third ‘ party beneficiary claims against parties to a contract extends to the original parties and their ete - successors in interest m no ee sec_529 of the code provides forthe exemption from federal_income_tax of qualified tuition_programs ‘ sec_529 of the code provides in part that the term qualified_tuition_program imeans aiprogram established and maintained ‘by a state or agency_or_instrumentality thereof or by onie or more eligible ‘educational institutions - - ot t ‘ a under which a person- i - i may purchase tuition credits or certificates on behalf of a designated_beneficiary ' yo ‘which entitle the beneficiary to the waiver or payment of qualified higher - education expenses of the beneficiary and _ l b which meets the ‘other requirements of this subsection p fe except to the extent provided in regulations a ‘program established and maintained by fone or more eligible educational institutions shall not be treated as a qualified_tuition_program unless such program provides that amounts are held in a qualified frust and f __ such program has received a ruling or determination that such program meets the applicable_requirements for a quallified tuition program for purposes of the preceding sentence the term qualified_trust means a_trust which is created or organized in the united_states for the exclusive'benefit of designated ‘beneficiaries and-with respect to _ which the requirements of paragraphs and of sec_408 are met _ i s ction b of the code provides that program'shall not be treated as a qualified_tuition_program unless ‘it provides that purchases or contributions may only'be made in cash ‘ sec_529 of thé code provides that a program shall not be treated as a qualified ae tuition program unless it provides separate_accounting for each designated_beneficiary t section b of the’ code provides that a program shall not be treated as a qualified_tuition_program unl ‘ pregram may not directly or indirectly direct the investment of any contributions to the program oo unless it provides that any contributor to or designated_beneficiary under such or-any eamings thereon ‘ sec_529 of the code provides that a program shall not be treated as a qualified_interest in the program or any portion thereof to be used as we ‘tuition program if itallows any psecurity for a loan a to4 do sec_529 of the code provides that a program shall not be treated as a qualified_tuition_program unless it provides adequate isafequards to prevent contributions on behalf of a desighated beneficiary in excess of those necessary to provide for the qualified_higher_education_expenses of'the' beneficiary oy ae - r _ _ section d of the'code provides that each officer_or_employee having control of the - qualified_tuition_program or their designee shall make such reports regarding such program to ithe secretary and to designated beneficiaries with respect to contributions distributions and such other matters as the secretary may require the reporis required -by this subsection shall _ be filed at'such time anid in such manner andfurnished fo such individuals at stich time and in’ such manner asi may be required by the secretary bo pos ds - means an institution - phe sec_529 of the code provides that the term ‘eligible educational_institution ds jf a which is described in sec_481 of the higher education - as in-effect act of 20'u s c on the date of the enactment of this paragraph enacted date _ b which is eligible to participate ina program under title iv of such act ‘ sec_408 of the code defines trustee as a barik as defined in subsection n or such otheriperson who demonstrates to the satisfaction of the secretary thatthe manner in _ which such other person-will administer the trust will be consistent with the requirements of this ' section - ps od to sec_1 - of with other_property except in a common_trust_fund or common_investment_fund sec_408 of the code_provides that the assets of the trust will not be commingled sec_408 defines the term bank to include a bank as defined in sec_581 co sec_981 in tur defines the term bank to include a bank or trust company incorporated- ng business under the laws of the united_states including laws relating to the district of and doi _ columbia or any state a substantial part of the business of which consists of receiving -- oot fe oo se pp os os - deposits and making loans and discounts or-of exercising fiduciary powers similar to those rermitted ito national banks under authority of the comptroller of thé currency and which is subject by law to supervision and examination by state territorial or federal authority having esupervision over banking institutions oy ps sec_7701 a of the code provides that when used geographically united states’ dollar_figure sec_7704 of thé code provides that a citizen or fesident of the united_states at ' lincludes only the’ states and the district of columbia oe - a domestic_partnership and a domestic_corporation are each united_states persons in addition ‘a trust isa united_states_person if a’court within ‘the united_states is able to exercise primary supervision over the administration of the trust and ii one or more united_states persons have the authority to contro all substantial decisions of the trust see also treas reg - sec_301 fam pf a an co oe oa - bbe of sec_301_7701-7 provides that trust satisfids the court test if’ j the trust hort instrument does not direct that the trust be administered outside of the united_states ji the trust in fact is administered exclusively in the united_states and iii the trust is not subject_to iz ae an automatic migration provision a provision that would cause the trust to migrate to a foreign’ ae jurisdiction if a united_states court attempted to assert jurisdiction - i ‘ sec_301 d i provides that for purposes of the control test the term united_states_person means a united_states_person within the meaning of sec_7701 a for éxample a domestic_corporation is a united_states_person regardless of whether its he ce iis ‘ shareholders are united_states ‘persons po sec_301_7701-7 provides that the term substantial decisions means those paes decisions that persons are authorized or required to make under the terms of the trust - vp _- ' instrument and applicable law and that are not ministerial decisions that are ministerial‘include lt i decisions regarding details such as the bookkeeping the collection of rents -and the execution - - jf investment decisions oe r ir i sec_301_7701-7 provides that the term control means having the power by - vote or otherwise to make’ all of the substantial decisions of the trust with no otherperson having the power to veto any of'the substantial decisions to determine whether united_states persons have control itis necessary to consider all persons who have authority to make a ' substantial decision of the trust not only the trust fiduciaries - - io xis a delaware limited diability company organized for the purpose of establishing and maintaining a prepaid tuition program that selis tuition certificates which entitle a designated of certain qualified_higher_education_expenses at one or ibeneficiary to the waiver or payment i more private colleges or universities participating in the program only members of x are eligible to participate in the program the consortium agreement requires each member linstitution to qualify as an eligible_educational_institution within the meaning of section ' e 0f the code and as an operating ducational institution described in sec_481 of the igher education act of the agreement is more restrictive than section e of the od oe f q ' a r ' ‘ ett ne ae ' a i - mod cre tat code in that the member must also qualify ais a public charity described in sections'501 c hand a of the cade or any successor provisions thus each of the members of x meets - ‘the requirements for an eligible_educational_institution as defined in sec_529 val i xis a membership_organization in which each member has one vote the members of x - lect the board_of directors which is responsible for the operation of the program including ' consortium agreement enable the board-to make rules and oversee the operation of the program once the program becomes operational at least'75 percent of x’s board_of directors imust be employees of member institutions therefore the participating institutions control x _ fand are actively involved in an ongoing basis in the administration of the program accordingly is established and maintained by its participating institutions which are eligible educational lorganizations as required by séction b thiting personnel and electing the officers of x the powers granted to the board in the jf orp whe - the trust agreement provides that the trust is to be adrninistered construed and _ enforced according to the laws of a particular state and does not provide for administration ' outside of the united_states under the trust agreement x a delaware ‘limited liability’ _ ‘company ’serves as the administrator and has the authority to direct the trustee y with ' respect to investment guidelines of the trust and to appoint any investment manager x represents that y a federally chartered savings bank will be the trustee under these facts jthe program trust established by the trust agreement will be a domestic_trust within the imeaning of section a and will be a_trust created or organized in the united_states within the meaning of section'529 b he bbe ‘ - lobe jen x represents that is specifically authorized to exercise arid a substantial part of its is subjectito supervision and examination’ by the office of thrift supervision _ ibusiness consists of exercising fiduciary powers similar to those exercised ‘by national banks - oo ne under authority of the comptroller of the-currency x represents that y has fdic insurance and - thus agreement provides in pertinent part that the trustee shall not commingle assets ofthe program trust with other_property except in a common_trust_fund or common investment is a bankas defined in sec_408 and sec_408 of the code the trust ' v fund within the meaning of sec_408 of the code wo be anny ‘ a ae i oo the trust agreement provides that the trustee will ‘hold and invest the assets ofthe program trust for the exclusive benefit of‘the designated beneficiaries additionally the trust _ agreement provides ‘that at no time prior to the satisfaction of all liabilities with respect to ' beneficiaries under the program shall any part of the program trust be used for any purposes - _ other than for the exclusive’ benefit of such beneficiaries including the payment of reasonable costs for the maintenance and administration of the program for such beneficiaries the ‘trust - agreement only authorizes disbursements from the program trust for the payment of feasonable costs and expenses of administering the program for payments to participating institutions on account of redemption of tuition certificates or for payments to owners for partial or full refund from the pragram ' finally the program documents provide that the owner of a tuition certificate who requests a refund and surrenders a tuition certificate will receive a - refund equal to the purchase_price plus an annual rate of return the annual rate of return is - determined based'on the actual investment return on program trust assets during the years the aay than a loss - tuition ‘certificate was outstanding provided that the annual rate of feturn cannot exceed a a gain or be less dt ihtaddition’ the trust agreement provides that the trustee the administrator and each cot ‘1 '_ finvestment manager of the program trust shall discharge'their respéctive duties with respect to tthe program trust with the care skill prudence and diligence under the circumstances then _ prevailing that prudent man acting in a like capacity and familiar with such matters would use tin the conduct of an enterprise of a like character and with like-aims ee mo or oo l ' ' oo ' the rights of designated beneficiaries and owners of tuition certificates are protected in’ ch tthe program by assets held ina trust for the exclusive benefit of the designated oo ‘beneficiaries the provision under the consortium agreement for a successor administrator ithat will assume x’s obligations in the event that x is dissolved the direct obligation ofa - participating institution to provide tuition benefits and in some case a refund of tuition to the sc ' 'owner and designated ‘beneficiary of a tuition certificate under the third party beneficiary a a principles of contract'law asireinforced by the language of the program agreement and thei ifight to snforce the tuition ‘certificates or receive a-refund on the termination of the program as described in this letter i poe certificate purchase prices’ and investment eamings thereon must be promptly deposited j into the program rust ‘in addition to making disbursements for the payment of tuition benefits’ or refund amounts the trustee may only pay for the reasonable costs of maintenance and ' administration of the program loans to the administrator or-any participating eligible ‘educational institution from the program'trust are prohibited ’ based on the foregoing x has demonstrated that that the program trust is a qualified_trust created for the exclusive benefit of the designated beneficiaries thus the requirements of section b -of the code are met for purposes of amounts held in a qualified_trust _ eb - co _ z for a designated ‘beneficiary a prospective purchaser will enter into contract with x to purchase annual tuition benefits in the form of a tuition certificate tuition certificates’ will cover the cost of tuition and required fees for attendance by the designated_beneficiary at eligible - educational institutions participating in the program each participating institution will institution oe independently set'the annualituition cost'for such attendance at the respective participating au ot all tuition certificates will be sold through x purchases of tuition cértificates may orily be paid in cash including a rollover from another code sec_529 plan automatic or other _ withdrawal from a-bankiaccount personalicheck authorized payroll deduction plan or other certified ‘funds approved by the administrator as required under sec_529 of the code - the program agreement provides that a separate_account for benefits provided under the _ __ agreement provides that each owner of-a'tuition certificate will receive from the administrator __ activity may include the payments ‘réfunds and remaining annual tuition benefits upon program shall be maintained for each designated_beneficiary in addition the enrolment a quarterly statement showing the issue_date of and any activity ona tuition certificate such bg ro ti ne ot oo poe i req uest by the owner a copy of the quarterly statement will be sent to the designated benefi iciary thus the ‘fequirements of sec_529 of the code are met dh os x to adopt investment'objectives and policiés to hire and evaluate investment managers and to the consortium agreement provides that it is the responsibility of the board_of directors of a establish and rionitor policy implementation and investment performance an investment - a at committee a'majority of the members of ‘which are members of the board_of x acts on behalf of ss oat the board i in‘mesting and reviewing with each invesiment manager charged with managing ‘0 funds of x and any funds held i in trust for designated beneficiaries’ under the program the wok program ‘agreement and the enrollment agreement provide that no owner or designated benef iciary will have authority to direct the investment of any certificate purchase priceor eamings ‘thereon accordingly the requiregients of sec_529 b _ are met bee fi the program ‘agreemenit and the enrollment agreement provide that no interest i ina tuition certificate and the annual tuition benefits evidenced thereby may be pledged or used as ae cp o sec_1 i security for a loan or any other obligation as required by sec_529 of the code mt the program agreement provides that tuition certificates shall-not be issued with respect he fto any designated_beneficiary for annual’ tuition benefits in excess of those necessary to pay for hive years of undergraduate enrollment covering all applicable tuition and required-fees of ‘ tstudent with the same expected date of enrollment z as the designated_beneficiary atthe wy participating ' ‘institution with the highest current undergraduate tuition x will-maintain records to j insure that the total annual tuition benefits purchased on behalf of each designated_beneficiary - are not in excess of the amount required ito pay for the tuition and required fees for five years for - ran undergraduate student ‘with the same expected date of enrollment at the participating ve - institution with the highest'current undergraduate tuition based on the foregoing th the ‘ fequirements of section '529 b of the code are met dn tae tax asa quali ed tuition program described i ‘in sec_529' of the code the ‘program established by x meets the requirements for exemption from federal ‘income fe this ruling i is based on the facts and representations submitted the culing is not valid to ithe extent ‘that the program is not operated i in-the manner set forth above or there-are changes’ oy ‘in the purposes or r operations of x or the program from that set forth above ot io iy og code ‘provides that it may not be used or cited as precedent this ruling is directed only to the organization that requested it sec_61 k of the there are no final regulations for sec_529 of the code please be advised that the oe validity ofthis ruling may be affected by the i issuance of final tegulations as well as any ce ‘transitional rules contained therein based on the above we rule as follows - lo be ti the administrator must report the paythent and distribution of all benefits under the lt ‘program’ for federal i income and state j income_tax purposes in accordance with the reporting rules applicable to qualified tuition_programs ‘under section dollar_figure of the code i becduse this letter could help resolve any future questions about the program’ ss exempt status please keep a copy of this rating i in the organization’ ss permanent records if you have any questions about this raling please contact the person whose name and telephone number are ‘shown i in the heading of this letter a eg letter to your authorized representative pursuant toa power_of_attorney on file with this office we a are sending a copy of this ruling cep ah i ot ' i pr ot i pe sincerely te bo gigned revise cy earcen in robert c harper j _ manager exempt_organizations technical group3 t i i i ‘ ‘ o ie a i he i i
